Exhibit 10.7

TALEN ENERGY

EXECUTIVE DEFERRED COMPENSATION PLAN

EFFECTIVE JUNE 1, 2015



--------------------------------------------------------------------------------

TALEN ENERGY

EXECUTIVE DEFERRED COMPENSATION PLAN

EFFECTIVE JUNE 1, 2015

TABLE OF CONTENTS

 

PARAGRAPH

   PAGE  

1.

 

Purpose

     I-1   

2.

 

Definitions

     II-1     

2.1

 

Account

     II-1     

2.2

 

Affiliated Company or Affiliated Companies

     II-1     

2.3

 

Cash Award

     II-1     

2.4

 

Cash Compensation

     II-1     

2.5

 

Company

     II-1     

2.6

 

Deferred Cash Award

     II-1     

2.7

 

Deferred Cash Compensation

     II-1     

2.8

 

Exchange Act

     II-1     

2.9

 

Participant

     II-1     

2.10

 

Participating Company

     II-2     

2.11

 

Plan

     II-2     

2.12

 

Retirement Plan

     II-2     

2.13

 

Savings Plan

     II-2     

2.14

 

Section 409A

     II-2     

2.15

 

Separation from Service

     II-2     

2.16

 

Total Amount Payable

     II-2     

2.17

 

Unforeseeable Emergency

     II-2   

3.

 

Eligibility

     III-1   

4.

 

Deferred Cash Compensation and Deferred Cash Awards

     IV-1   

5.

 

Account

     V-1   

6.

 

Payment of Account - General Provisions

     VI-1   

7.

 

Administration

     VII-1   

8.

 

Miscellaneous

     VIII-1   

9.

 

Termination or Amendment

     IX-1   

 

- i -



--------------------------------------------------------------------------------

Article I

Purpose

1.1 The purpose of this Executive Deferred Compensation Plan is to provide
certain executive officers and senior management employees of Talen Energy
Supply, LLC and other Participating Companies a financially advantageous method
to defer earned income.

 

I - 1



--------------------------------------------------------------------------------

Article II

Definitions

2.1. “Account” means the account of Deferred Cash Compensation and Deferred Cash
Awards established solely as a bookkeeping entry and maintained under Article V
of this Plan.

2.2 “Affiliated Company” or “Affiliated Companies” shall mean any parent or
subsidiaries of Talen Energy Supply, LLC (or companies under common control with
Talen Energy Supply, LLC) which are members of the same controlled group of
corporations (within the meaning of section 1563(a) of the Code) or which are
under common control (within the meaning of Section 414(c) of the Code).

2.3 “Cash Award” means any cash incentive awards payable prior to any deferrals
under this Plan.

2.4 “Cash Compensation” means base salary prior to any deferrals to this Plan or
a Savings Plan.

2.5 “Company” means Talen Energy Supply, LLC.

2.6 “Deferred Cash Award” means the Cash Award of a Participant deferred under
Article IV of this Plan.

2.7 “Deferred Cash Compensation” means the Cash Compensation of a Participant
deferred under Article IV of this Plan.

2.8 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

2.9 “Participant” means an eligible employee of a Participating Company who
elects to defer Cash Compensation and/or Cash Awards under this Plan.

 

II - 1



--------------------------------------------------------------------------------

2.10 “Participating Company” means the Company and any other Affiliated Company
that is designated by the Board of Directors of the Company to adopt this Plan
by action of its board of directors or other governing body.

2.11 “Plan” means this Executive Deferred Compensation Plan as set forth herein
and as hereafter amended from time to time.

2.12 “Retirement Plan” means the Talen Energy Retirement Plan or Talen Montana
Retirement Plan.

2.13 “Savings Plan” means the Talen Energy Savings Plan, or Talen Energy
Retirement Savings Plan.

2.14 “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the final Treasury Regulations issued thereunder.

2.15 “Separation from Service” means a “separation from service” as defined in
Section 409A.

2.16 “Total Amount Payable” means the amount credited to a Participant’s Account
plus the calculated rate of return pursuant to Section 5.4.

2.17 “Unforeseeable Emergency” means an “unforeseeable emergency” as defined in
Section 409A.

The masculine pronoun shall be deemed to include the feminine and the singular
to include the plural unless a different meaning is plainly required by the
context.

 

II - 2



--------------------------------------------------------------------------------

Article III

Eligibility

3.1 All salaried employees in Base Pay Salary Groups 1-10 shall be eligible. Any
salaried employee of a Participating Company who was hired by any subsidiary of
PPL Corporation on or after January 1, 2012, who is not in Base Pay Salary
Groups 1-10, and whose Cash Compensation and Cash Awards for the calendar year
exceed the annual income ceiling of Code Section 401(a)(17) shall be eligible
for the make-up contribution of Section 4.12 only. Other than for the Fixed
Contribution of Section 4.11 or the make-up contribution of Section 4.12, an
employee must elect to defer Cash Compensation or Cash Awards in some amount to
be a Participant in this Plan.

 

III - 1



--------------------------------------------------------------------------------

Article IV

Deferred Cash Compensation and Deferred Cash Awards

4.1 Participant shall have the right to elect to defer all, or a portion, of his
Cash Compensation in excess of the estimated minimum annual payroll tax amount
that the Participant must legally pay without regard to any deferral election.

4.2 Participant shall have the right to elect to have all, or a portion, of his
Cash Awards deferred hereunder.

4.3 Any election to defer future Cash Compensation and/or Cash Awards for the
first calendar year that Participant is eligible to participate in this Plan
shall be made by the Participant in writing by the thirtieth (30th) day
following the date on which the Participant is first eligible to participate by
filing with the Human Resources the appropriate election form. Any such election
shall be limited to Cash Compensation earned and Cash Awards granted after the
date of the election.

4.4 Any election to defer or change the amount of Cash Compensation and/or Cash
Awards to be deferred for any subsequent calendar year after the first calendar
year of eligibility may be made by Participant not later than June 30 of the
year preceding the year Cash Compensation is earned and Cash Awards are granted,
with the exception of the deferral of salary, by filing an election form;
provided, however, that an election once made will be presumed to continue for
future years unless timely changed or revoked by Participant in accordance with
Section 4.5. Deferral of salary or changes in salary deferral elections for any
subsequent calendar year may be made not later than December 31 of the year
preceding the year salary would otherwise be paid.

 

IV - 1



--------------------------------------------------------------------------------

4.5 With the exception of an election to defer salary, Participant may revoke
his election to defer Cash Compensation and/or Cash Awards at any time by so
notifying Human Resources in writing not later than June 30 of the year
preceding the year for which the revocation will be effective. For any
subsequent calendar year, Participant may resume his election to defer if he
files with Human Resources an election form not later than June 30 of the year
preceding such subsequent calendar year. An election to defer salary may be
revoked, or an election may be resumed, not later than December 31 of the year
preceding the year salary would otherwise be paid.

4.6 The deferral of Cash Compensation shall be made in equal amounts in each pay
period during the calendar year in which such Cash Compensation is to be earned.

4.7 Any election is filed with Human Resources and will be effective when
actually received by.

4.8 Such an election, once made, will be irrevocable except as provided in
Section 4.5.

4.9 Deferred Cash Compensation and Deferred Cash Awards shall be subject to the
rules set forth in this Plan, and each Participant shall have the right to
receive cash payments on account of Deferred Cash Compensation and Deferred Cash
Awards only in the amounts and under the circumstances hereinafter set forth.

4.10 The Account of any Participant hired prior to January 1, 2012, by any
subsidiary of PPL Corporation, with any Deferred Cash Compensation and Deferred
Cash Awards for the calendar year, shall be increased by a matching contribution
amount, equal to 100% of the aggregate Deferred Cash Compensation and Deferred
Cash Awards that do not exceed 3% of Cash Compensation, minus the maximum amount
of Matching

 

IV - 2



--------------------------------------------------------------------------------

Contributions that could have been made to Participant’s Accounts in the Talen
Energy Savings Plan for that calendar year if the Participant had made the
maximum employee contributions permitted.

4.11 The Account of any Participant hired by any subsidiary of PPL Corporation,
on or after January 1, 2012, with any Deferred Cash Compensation and Deferred
Cash Awards for the calendar year shall be increased by a Matching Contribution.
The Matching Contribution shall be an amount equal to 100% of the aggregate
Deferred Cash Compensation and Deferred Cash Awards that do not exceed 6% Cash
Compensation, minus the maximum amount of Matching Contributions that could have
been made to the Participant’s Accounts in the Talen Energy Retirement Savings
Plan for that calendar year if the Participant made the maximum employee
contributions permitted. Any Participant hired by any subsidiary of PPL
Corporation, on or after January 1, 2012 shall automatically receive a Fixed
Contribution which shall be an amount equal to 3% of Cash Compensation and Cash
Award minus the amount of the Fixed Contribution made to the Participant’s
Accounts in the Talen Energy Retirement Savings Plan for that calendar year. No
deferral election shall be required to be eligible for the Fixed Contribution.

4.12 For each year a salaried employee is eligible for the make-up contribution
described herein, in accordance with Section 3.1, there shall be an Account for
that employee to which shall be credited an amount equal to 9% of the excess of
the Cash Compensation and Cash Awards for the year over the Code
Section 401(a)(17) annual income ceiling. Except for the absence of any deferral
by the employee, this Account shall constitute an “Account” under this Plan and
subject to all provisions herein.

 

IV - 3



--------------------------------------------------------------------------------

Article V

Account

5.1 The Company shall maintain an Account in the name of each Participant. Such
Account shall be maintained as set forth in this Article V.

5.2 The Company shall credit the Deferred Cash Compensation to the applicable
Participant’s Account on a daily basis for each business day as if Cash
Compensation that would have been paid was paid over each business day of the
calendar year.

5.3 The Company shall credit the Deferred Cash Award to the applicable
Participant’s Account as of the same day that all Cash Awards not being deferred
are paid.

5.4 Participant’s Account shall be credited in substantially equivalent
frequency and with a calculated rate of return substantially equivalent to the
rate of return that would have been realized had the Account been invested in
one or more investment choices offered by the Savings Plan under which
Participant is eligible to contribute. The investment choices utilized to
calculate the rate of return on the Participant’s Account shall be those
investment choices elected by the Participant in writing on an election form
submitted to Human Resources. The Participant may change investment choices in
the same manner as may be permitted by the Savings Plan for a Participant’s
funds in that Plan.

 

V - 1



--------------------------------------------------------------------------------

Article VI

Payment of Account - General Provisions

6.1 The Total Amount Payable shall be payable to Participant:

 

  (a) When the Participant has a Separation from Service with the Company and
all Affiliated Companies, payments will commence for the amount of Participant’s
Account, and applicable earnings under Section 5.4 six (6) calendar months after
such Separation from Service in the form selected by the Participant pursuant to
Section 6.2; or

 

  (b) If Participant, while employed by the Company or an Affiliated Company, is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the participant’s employer;
payments will commence within thirty (30) days of such event or in any other
form, as elected by Participant. Such election must be made and become
irrevocable pursuant to the timing rules set forth for deferral elections under
Article IV.

 

VI - 1



--------------------------------------------------------------------------------

6.2 (a) The Total Amount Payable shall be paid to Participant as elected by
Participant, in a single sum or in annual installments up to a maximum of
fifteen (15) years, or other Section 409A compliant forms approved by the
Company. Such election must be made and become irrevocable pursuant to the
timing rules set forth for deferral elections under Article IV.

 

  (b) The amount of each annual installment shall be determined by dividing the
Total Amount Payable less any payments already made to Participant by the
remaining number of annual installments to be made (i.e., a 10 year payout shall
pay 1/10 of the Total Amount Payable as the first installment, 1/9 as the second
annual installment, etc.).

 

6.3 (a) If Participant dies while employed by the Company or an Affiliated
Company or before all installments have been paid under this Article, payments
shall be made in accordance with Section 6.3 (b) to the beneficiary designated
in writing by Participant. Participant shall have a continuing power to
designate a new beneficiary in the event of his death at any time prior to his
death by written instrument delivered by Participant to the Human Resources
without the consent or approval of any person theretofore named as his
beneficiary. In the event the designated beneficiary does not survive
Participant, payment will be made to an alternate beneficiary designated in
writing by Participant. If no such designation is in effect at the time of death
of Participant, or if no person so designated shall survive Participant, payment
shall be made to Participant’s estate.

 

VI - 2



--------------------------------------------------------------------------------

  (b) Payments made to Participant’s designated beneficiary shall be made in a
single sum on or before the first day of the second month following the date of
Participant’s death.

6.4 So long as there is a balance in Participant’s Account, the balance shall be
credited with the calculated rate of return pursuant to Section 5.4. For any
installment or other payment from the Account, the calculated rate of return
shall accrue until the last business day as may be practicable prior to that
payment to Participant or his beneficiary.

6.5 The Company may determine, in its sole discretion, that the Total Amount
Payable shall be paid to a Participant or his beneficiary upon an Unforeseeable
Emergency. In such case, a single sum payment shall be made upon the occurrence
of such Unforeseeable Emergency equal to the amount necessary to satisfy the
emergency need including amounts to pay any Federal, state, local or foreign
taxes or penalties reasonably anticipated to result from the distribution. A
distribution pursuant to this paragraph shall not be made to the extent that an
Unforeseeable Emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, or by liquidation of Participant’s
assets to the extent the liquidation does not itself cause severe financial
hardship, or by cessation of deferrals under the Plan.

 

VI - 3



--------------------------------------------------------------------------------

Article VII

Administration

7.1 Administration. The Company shall have the discretionary authority and final
right to interpret, construe and make benefit determinations (including
eligibility and amount) under the Plan. Such decisions are final and conclusive
for all purposes. The Company shall have authority to delegate specified duties
and responsibilities to specific Committees, or other Company management
employees.

 

VII - 1



--------------------------------------------------------------------------------

Article VIII

Miscellaneous

8.1 If the person to receive payment is a minor, or is deemed by the Company or
is adjudged to be legally incompetent, the payments shall be made to the duly
appointed guardian or committee of such minor or incompetent, or they may be
made to such person or persons who the Company believes are caring for or
supporting such minors or incompetents.

8.2 Nothing in this Plan shall confer any right on any Participant to continue
in the Company’s or an Affiliated Company’s employ or to receive compensation,
nor shall anything in this Plan affect in any way the right of the Company or an
Affiliated Company to terminate any Participant’s employment at any time.

8.3 The expenses of administration hereunder shall be borne by the Company.

8.4 This Plan shall be construed, administered and enforced according to the
laws of the State of Delaware.

8.5 All payments from this Plan to Participant or a beneficiary of such
Participant shall be made from the general assets of the Company and all
Affiliated Companies. This Plan shall not require any Participating Company or
an Affiliated Company to set aside, segregate, earmark, pay into trust or
special account or otherwise restrict the use of its assets in the operation of
the business. Participant shall have no greater right or status than as an
unsecured general creditor with respect to any amounts owed to Participant
hereunder.

8.6 All payments to persons entitled to benefits hereunder shall be made to such
persons and shall not be grantable, transferable, pledged or otherwise
assignable in anticipation of payment thereof, or subject to attachment,
alienation, garnishment, levy, execution or other legal or equitable process in
whole or in part, by the voluntary or involuntary acts of any such persons, or
by operation of law, and shall not be liable or taken for any obligation of such
person. The Company will observe the terms of the Plan unless and until ordered
to do otherwise by a state or federal court. As a condition of participation, a
Participant agrees to hold the Company harmless from any claim that arises out
of the Company’s obeying any such order whether such order effects a judgment of
such court or is issued to enforce a judgment or order of another court.

 

VIII - 1



--------------------------------------------------------------------------------

Article IX

Termination or Amendment

9.1 Each Participating Company shall have the power to amend the Plan by or
pursuant to action of its board of directors, but any such amendment to the Plan
must be approved by the Company, and shall only apply to those Participants who
are employees of the Participating Company authorizing the amendment. Any
amendment that significantly affects the cost of the Plan or significantly
alters the benefit design or eligibility requirements of the Plan shall be
adopted by both the Company and any Participating Company whose employees are
affected. In addition, the Company may adopt any amendment that does not
significantly affect the cost of the Plan or significantly alter the benefit
design or eligibility requirements of the Plan. Each amendment to the Plan will
be binding on the Participating Company to which it applies. No termination or
amendment shall (without Participant’s consent) alter: a) Participant’s right to
payments of amounts previously credited to Participant’s Account, which amounts
shall continue to be adjusted for earnings and losses as provided for herein as
though termination or amendment had not been effected, b) the amount or times of
payment of such amounts which have commenced prior to the effective date of such
termination or amendment, or c) the rights set forth in Article VI to designate
beneficiaries in the event of Participant’s death.

 

IX - 1